       3:18-cv-03142-SEM-TSH # 44            Page 1 of 3                                            E-FILED
                                                                    Thursday, 14 March, 2019 03:56:13 PM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JUWAN MOORE, #Y-21806,                       )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )       No. 18-3142-SEM-TSH
                                             )
TRAVIS COOLEY, et al.,                       )
                                             )
               Defendants.                   )

                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       NOW COME the Defendants, TRAVIS COOLEY, DANIEL FRY, RICK FORMAN,

MARK MANY, and BRANDON SNELL, by and through their attorney, Kwame Raoul, Attorney

General for the State of Illinois, and hereby move for Summary Judgments in accordance with

Rule 56 of the Federal Rule of Civil Procedure. In support thereof, Defendant states as follows:

       1.      On June 12, 2018, Plaintiff filed his Complaint alleging violations of the Eighth

Amendment. [Doc. 1].

          2.   At all relevant time Plaintiff was incarcerated within the Illinois Department of

Correction (“IDOC”). [Doc. 1].

       3.      This Court’s merit order found that Plaintiff stated an Eighth Amendment excessive

force claim against Defendants Banta, Campbell, Cooley, Fry, Forman, Hedden, Many, and Snell.

       4.      Specifically, Plaintiff alleges that Defendant Cooley used excessive force in a

physical altercation between the two. Further, Plaintiff alleges that Defendants Banta, Campbell,

Fry, Forman, Hedden, Many, and Snell used excessive force when coming to the aid of Defendant

Cooley.



                                            Page 1 of 3
       3:18-cv-03142-SEM-TSH # 44              Page 2 of 3



       5.      Plaintiff failed to properly establish that Defendants Fry, Forman, Many, and Snell

were personally involved in the constitutional violation.

       6.      The undisputed evidence shows Defendant Cooley used force against Plaintiff in a

good faith effort to restore order, which is not a constitutional violation.

       7.      Plaintiff’s claims are contradicted by the evidence.

       8.      Filed contemporaneously and incorporated herein is Defendant’s Memorandum of

Law in Support of their Partial Motion for Summary Judgment.

       WHEREFORE, for the above and foregoing reasons, Defendants respectfully request this

honorable Court grant summary judgment in their favor.

                                               Respectfully submitted,

                                               TRAVIS COOLEY, DANIEL FRY, RICK
                                               FORMAN, MARK MANY, and BRANDON
                                               SNELL,

                                                 Defendants,
                                         KWAME RAOUL, Illinois Attorney General,
Sierra Senor-Moore, #6321486
Assistant Attorney General                             Attorney for Defendant,
500 South Second Street
Springfield, Illinois 62701
(217) 557-7081 Phone                           By: s/Sierra Senor-Moore
(217) 782-8767 Fax                                  Sierra Senor-Moore
ssenormoore@atg.state.il.us                         Assistant Attorney General




                                              Page 2 of 3
       3:18-cv-03142-SEM-TSH # 44            Page 3 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JUWAN MOORE, #Y-21806,                       )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )          No. 18-3142-SEM-TSH
                                             )
TRAVIS COOLEY, et al.,                       )
                                             )
               Defendants.                   )

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, the foregoing document, Motion for Partial

Summary Judgment, was electronically filed with the Clerk of the Court using the CM/ECF

system, which will send electronic notice of same to the following:


                                                 None

and I hereby certify that on the same date, I caused a copy of the foregoing described document to

be mailed by United States Postal Service, to the following non-registered participant:

                                     Juwan Moore, Y21806
                                   Pontiac Correctional Center
                                           PO Box 99
                                        Pontiac, IL 61764

                                                        Respectfully Submitted,

                                                        s/Sierra Senor-Moore
                                                        Sierra Senor-Moore, #6321486
                                                        Assistant Attorney General
                                                        500 South Second Street
                                                        Springfield, Illinois 62701
                                                        (217) 557-7081 Phone
                                                        (217) 782-8767 Fax
                                                        E-Mail: ssenormoore@atg.state.il.us


                                            Page 3 of 3
